Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00451-CR
———————————
FLOYD
ALFRED REB, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 6 
Harris County, Texas

Trial Court Cause No. 1708438

 
MEMORANDUM
OPINION
Appellant,
Floyd Alfred Reb, has filed a “Withdrawal of Notice
of Appeal,” in which he requests that “his motion to withdraw his Notice of
Appeal” be granted.  The Court construes
this notice as a motion to dismiss the appeal.  
The motion is signed by the appellant and his attorney, in compliance with
Texas Rule of Appellate Procedure 42.2(a). 
See Tex. R. App. P.
42.2(a).  We have
not issued a decision in the appeal.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).